Title: From John Quincy Adams to John Adams Smith, 19 April 1818
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir.
					Washington 19. April 1818.
				
				Mr John Edwards Holbrook the bearer, is a Gentleman recommended to me, as of a highly respectable character, nephew of George Edwards Esqr. of Charleston, South Carolina—He is going to Scotland, and afterwards to London, with the intention of completing a medical education, and other views of liberal improvement and curiosity. I beg leave to recommend him to your kind attentions, and if necessary, official Services, and to those of Mr Rush. I am with great regard, Dear Sir, your very obedt Servt.
				
					John Quincy Adams.
				
				
			